j




      OFFICE   OF THE AITORNEY       OENERAL      OF TEXAS
                           AUSTIN




Bonorablrx. Il.’Bauknlght
Aoting OOuI&l Attorney
Tratlr abturty
Austin, Tenr
Dear Blrt




                                                wote fro8 yam re-




                                           he   mqu+fltr4
                                           your  domrtaent
                                  loui    qaedlmr:

                         Dokthe     bommbsionorr~      Court
                       %!~na, ham        authox-ltrto
                     h. upon firat        elamo, reoond
                     l    o r a ny o r r ll r uehr o a d!In




     county aa either l iirrt, roaond or third olnrr
     road but 18 l road thd 10 b@lDg 8dnWaed       bg
     :~oa~ount~ end umd by ‘the publio br prerorlp

                       Dou the u8er of 8 loa4 809.
                      ption give to that mad the
    tioation or Uplty                of      l   roa&;t
               vnelored iumlth nap rill r la d l brie
    on   thb             la thb owu thus tu oovue4.
                 rtrtttter
    Boweror, f oonnot rind rhero thlr quortlon lb
    orttle @a~rda hrr been direotly  parred upoa.
    Thir ratter is nbw pondiry befoon the’Ooadr-
    rlonur*  Gourt or Travl~ aount~ and beron
    aoting upon’tho utkr    further g& Oomm$#ioa-
    ora* Court ir walti                      four nquestad oplnio~.~
          Artiole 6701,Yemon*r Annotatd To~~‘Olril Stat-
utor, read8 lIIfollowst
         ‘Th ae ttmlk iuio  Qonb
                               urnl
                                  th u lo la u~~y
    all pub110 roada in their oouutier am rollomqr
               ml..lirrt     olarr road& rhall bo olou                 01




               02, Beoond alar0 roadn rhll oonfornto
    the nqtirmmantr or               tire2        olaoo roads   lsoe   t
    g z ;$ 0
                    .
               “3. T       rd olaro mdr             rhall not   be   lo~r
    than twenw “z 30)         ioet        iiQe     utd tho o8amw           not
Ihorable


                                         ieat rjdq         othdso
                                         the r eq tWsmea li
                                                         tr


                          ion of   no tth u r
                           uunty la thlr stat0 rootun-
                                    less     tlro thou-



    Comalsslonon Ooart theroot lhhoriro tha eon-
    rtruotion      of     oattla   guards aoroas say or all
    of thb rlrrt          olaoa    looon4 bar, or tblti
    eleor lvada &n l  ard.bouut~ and #uob oattlo
    guards   shall not be olaoso~o r Oo M ido r edls
    obstruotions   on #id m&se
              -The commx8810fler8 hurt                 of lW Aunt,
    oomlng unda rthe pratiolonsof this Ac t shall
    tithin sixty (60) aars artor thla Aot taker
    ltfeet,  provia proper plans ad spaeiffm-
    tb nllo f l strsdard O&t10 6~~6 to be U@d
    on the roads of mid oounty, 8~lti plan8 end
    speoi~lcatlonsto be pls1nl.ywritten,     rupple-
    Eonted br auoh drav~ngs 88 a- bo nbOo8SUy
    and shall be amllablo to the lnspeotionof
    the oitlzxmhl~ of ruoh oounty. After      s61A
    Cmamlselonen   Oourt providor #id    pro  r @an8
    lB 8pipitlo~tLons   0r a st8ndmd oatt r l guard
    to bo us06  on the road* 0r raid  oountv  aw
    perman aoaatmotlad             rqt       wattlo     guard   that     tr,
    not      in looorauleowith         Ml4 ap*nved plaus
    an& spolfloatloaa              popana by ml(L @oBmlB-
    sianon C)ourtshall be                   drosrd     gulltt   or     ob-
    awtlng         sala      roads of saia            oounty,   and     the
    poreon reoponslble for ruoh Irpfopor oonstar@-
    tloa of su4 eattlo guarUs shall be de-d
    6Uiltt Ofli 8b4%810~0r~ Md rhul %a ‘rhO6.
    not leaa than Fit, Dollars 05) nor 8oro than
    One Eundrod Dollar8 ($100)~
          -e Ils8dsr lo no Bon vror
                                  t w lofmty
    oomw uudor the prorlsloas of this ho) is
    herob  lutherlw& and empowered Co emrtruot
    eattlo      guamI on the        tlrrt            olars, roeond olwSS
Honorable1).L, kuk&ht,                       ?a80 4


    Ma tblrd slaro ro*ao sr o8Moountjona~w
    far mm          out    or th0       Bdad    wka    Bri     0 h~u      et
    lM       bounty w&en in theb,                  J        bt thy    bs-
    llero the raartruotlonor                        9-
                                                   801     wttlo   dprrd,
    to be te tho best laterest                      of the sitirus         of
    odd 08uJltf.”
             A?tiOl* 67&l, fornon*                     linrot*trb       *OXU air11 Mat-
utes,   reallo    80 r0mO8t
             *&y 2lner between dirrrrmt                        gclrtmaaor
    ornor@ of land8  any swMw    line, or say
     notloablo routo, t&t the @ommitilaaon@
    Eoust may agree upq   in order Qo *void hill&
    mountdao orstnam     through aaymnalu     Lo-’
    l106uro0, IW be deolared publlo hlghwa~r upon
    thb    r0mwing             00Uditionr;

             81.     lb      fmoholden              or me or mom par-
    OOM llring within a~ ln~osara,    n&o deslns
    a nearer, hotter or more pnotlmblo road to
    their ohuroh, bounty   seat 8ll1, tlrLer, e
    water, may make bwom a&oat&on       to the Oom-
    mlssl3nerr~ Court for ~1 order eutabllrhlng
    luoh road  demlgrrrtlag the l.ins~sought  to be
    openedani tho muneo and rboldonoer et the pu-
    son8 or ewnero to be lrteoted                        br    sUh propored
    road,        an& statlag        the Not8           whloh show l noo-
    lwltr         for suoh reab
             l&      U     n     the rimgdr sua&l
    tho Uerk xl 1 l.ssesI ootioo r.0
    substmoe thhor00r
                    ak00ha to the
    w  oonstahlo or tho eount~, eoBManunghi8te
    summonDUO&land ownon, mulag the& te ap
    pear at the           next     re@lar       turn     of the oom&ls-
    llo a wo ’
             court  au6 lhorrmuso e      sad 1iSSS
    l&uld not be doolamd      bllo #l,(Lhrcrys*‘ @al&
    notloo shall be lervod p”a thr amimer M& for
    thb iwth    or tlse.pxvrldedfor the rsnloe 0r
    oitationsis oitil lotloru    in juibtloe courts,
    and mhall bo returned                    in lika     mnaor      88 suoh
    oltatlon.
             9).     At    8 mguar          tern       oftha    mtut,      8fk
    u110somlce            0r     SOah   mttoo,         if tho aom24lsslo~-
    arm* OOUZ%deeno Mid                      road of saf~loloat           pub110
                                                                                               -   -
                                                                                                       336




aonorobloB.L. Ikukalght,Prgo5


    importmoe ltmy                    imuo mordar                   dwluSn#
    the 11~8 henarted          ~pplloatlror, 01
                                             In     the
    tho lines tired by tho 0088isslauer** eoart
    to     be ptablie      hlghmm,                 and ~lnot        the      UM          40
    be     opmrud   by              8ad left opaa
                           ths ounors               theoor
    for a spa00 or firtern feet on uoh slao ot
    lald line bot the nwkeb tnos rob other ob-
    Jeoto wob  to dosignato nItI ULOS, ana the
    p;g          of     ourveys            ohall        not bo     caovo4          nor
                       Xotloo of meh order                       shall be         iapr-
    Uatsl.y*ronod upon                     sueh       mnors        ana      return
    made thereon,             88   befon            provldoib.

         “4. Thr aupages to euoh tuid wnors
    shall be as8e~8ed br a jttrl Of freeholder8
    as toz other pttbllororhr,and all oosts aCI
    twdlag tho roooedlngs in opting mighboe
    hood rmas, !f the lpplio8tlon1s gruatod
    shall be paid by the @ouuty.
             '5; The 00mmisrlanen~oourtshallrtot
    be requ.lnA          to Iwo  any suoh road worked by
    za;Fd             heads am Pn the 0680 or other publlo


             Be quote from 2l Texas furisprudsnss,paq,er534,
535# 536, 537, 539, 5u and 516, l* *ur n***
                         Statutory   T~TIIM-                     *Pub110ELBOW -
                         The etstuta   rolatlng                    to     oouatr
    roads         to all pub110reads and highways
              raters
    not dltzioontimod bad eatabllshod agmtobly Co
    l8W. T h isha s b o r n
                          lo no tr uea
                                    to 8o sn8 ma d
    lstablishd br the oomdooianers~     omrt,  The
    expression ‘publio road* in other s%dAutel ,10
    generally eonstruo~ to inolude *nSt~tUtO*
    a s r eU     le st*tuto r y ro6doi                       . ..

             0.. . w

             lI 9.      Roads - ola0dri06tmh
                         uount~                    vnau
    statutory direction oomdsslcmerr~     oourts 0ap8irp
    roads ILO or the riret, reton or thM olqL
    m    parpore of oh88ifir8ti0n is in or&or th6t
    ~B&&ILU& +iath                 may 80          p no o r iblaoordiag
                                                               ed                         ta
                 l’hoprmsoriboawidtha *rag                                not      leas
    thy iortr nor aore than                                           for
                                                       one htrrrdnd~toet
    rlrst      aa& meond olass roads rod uut le88                                    CM8
HoMrablr       t.   L. Daukal&t,                  he.     6


     twanty     rut         ror    thlrbolaoo               roa(I0,     ultr        Yaoo-
     ~0      dti00n           root     Ln ddth            r0r    rir0t      ti       0000u
     4flafla~roadO          ua     tuJn       rut           ror    thlraelaoo



               ‘!   1%       toi&worhood %040.                           liol&hborhooa
     mia 0lm            a i0tia tp a h 0
                                       tr4 o a 0th ~ ma 0 in that
     th ea ymer ta b lls
                      uahe
                         alarpoolal
                               r                                               r o 00a ur o .
     lOlxm1~ It ma0                      ulolta         that       thh,ill
                                                                         olooaro :
     through M&h    a no
                      -I ghborhoaa road uao lo8abll8b
     la 0h tia00ntai.n not 1080 than l260 o~~agd
     that the r0aa 0h0tia br laid out’a10
                                                                               l
           or rootion line or ln a ah8t "4   1 ae throi&h
     iFLOliW0.       Thorn  roqulremeatohare brro
     lbollf&edi The ron8rquenooo     of a road bolng
     a neighborhoodroad are that     the oounty ommlc
     donero   are not rewind    to ‘waris lt by the ~mrd
     hand,, and that where the right of way ho
     been lequlrod &out   eo8t to the eountf tha
     1-a       owner aor               who00 pr0pax-t~ the ma& ran0
     wreot           gater when ~eoeuaa7~
               ”.   l      . .


               *I   l.4.      statutory            ana mmtatutory                   80&s.
     Another oJ.aralfleatlonor hlghwapr polntr to
     their origin eo king lt0tUtory  or nOnOtOtUtOrfe
     Prior to a nyltatutory prooobro tor the ertab-
     iib9nt          fjr     highnm,              lrdiortioa           rad     pnrrrlp-
                              Thu.    mo 4 .0h r o sot                    b o ol
                                                                               nbali8b4
     b     thle     tahite         that ~roeorlboo l                  pm004un             rpr
     tie omtabllohwnt of                     roa40        by     oounty        of~obloe
     . . .
           *l ..l l
               l    1 5.      la     fjo no r a l,      A0      o lr o a a r   a o t1 ud,
     a righ a or publid tntol o?ot lad PIJ bo low
     @ma without any rrrtabllmhaent or a hi&m7
     bT pro#oeb&1&8Pnb.? the BtatUtO.  fiO0, U
     aotioti        honaftw,             ormial                ldoptlbn        or   lvu
     nsbgnltloa  lo no tl8r entla on.
                                    l.aoaota~t0rl
     ~0 or aapulrltlonIO by bwIloatlon~
     utlop may b.     otort set of the onnw o&ii-
                   7 lon, the detlloatloa
     iflag hlo inton                     beIn6 ‘a*
     oeptod 07 ppbllo aoo* Aleo, without                                       a¶F onrt
     lot en thr o&r*8                     plrt,         thr pobll@ arf              i8
HarrerabloL. Lrmeght,                       Pago 7


     raoa trwol lf8r hlo lura La mtoh lIr0rartam00
     that intu% %o Qaklorta it t% the pbllo m
     for hlchray purpooao ut bo intarrob
          *Another pod8 of loquloltlse    lo by pm-
     lorlptl~0 right raethg b tlrto, 0r 1~.
     ooatlnua6 umab Thus pub1io 01. ruf b a lvLP a a o o
     o ftha lr ~a p ta aor
                         o aa Iodiaatlon,  o r at %h a
     ewnar’8lntaat (0 bdlomta aad tka publla~r
     eaoeptt4no0,or 0r a parsiriptlvor&ht  0s                                    PI)+

               *.   l     . ,


               "I 20.       Prasoriptlo~,               .    l   .
               mtr io b 0r ~58~ -8er 0mado tion                            lr th r
    ltatuta of 15.mftatlonr am praaorl  !Sly thr period
    of publlo uaa kentr yaan was ragarda4ao tbr
    alalaum perid.   Tha lengoat ltatuto~     Cm
    (teh year01 la 0.0~lo o a p toaa6tho al&m8
    period. To aaka up tha ltetu%or# time)      the
    term of uoe umberromaar owner8     may ba taokod
    on to tha tlaa of ~88 uD68r tha praoant     owner.*
               Artfolo 78/+,Vamoa'a Isnotatad Tan,                                Panal   Uo&,
reabo a0 r0olxm08
               RVboa+ar         ohall rilful4               obatwt       or injure
     or oauae to ba ob8truotoll                    or       lnjurod     la an7 man-
    ner    whptroaver  rnjrpub118 road or hi
    w      otroat     alley in ant teua or af- tr
                     or                           oFmy
     publlobridgeoroauaam~         tit&la thlohat0
     ohall ba ria8d not    aunda      two hundred qorian.*

         Wa qoota from                21    Taxa        Jmlo~rrrdanoa,            pagan   72)
ana 7%. a0 t011aro:
                                        l   m Obotruotlaa - ta
                 mia8nm8 JmTla~ bran   &.a    0r an
    artlfioial,    phyaloal ObrtruMon to tmwl,
    it 18 imwtarial that     the defaabc+fi%ta 8truo-
    tw     an0r0a0heo upoa only prt of the read-
    +alr aml that tha romalalxrg part law80 mmpla
    lpaoa fo r tr etr 1 .     narrowing of tha road
    to   1888 thaa 1t.l lmg3  wlQth la an obatruo-
    tlm,     and any obatruotionthat   laterran with
    the road in tha aan      oi ~kin6 it'1880    ooaw
     r8ni8nt        ror    travai     18 an     orram8,               towatar,
      Roaorab~o    6,   Lr   6auk&%t,     Pa60 6



            td    UETU~~W         or a&    mbl.Sri lo     ut   the   -10
                                               Jmae0=00        with
                           lo an obotrua%loa,althou&
                               the dafaaibat ko    not                Lo
                                 tnvol
            tio%lonnoatrlnul   whara %h; oE?d%!gw
            laoalote0 0r outtlng the ra#iIrrj putt
            lulva rl% oroB0 it, and leavingthe ma 9 ,',
            ooadltlon  not ao gaba a8 baforar hlNla% ahI&
            a atrear     trw
                           1 'b~lAtg8 approeah to the rod
            bou.nAary la Ukawloa a legal obatruotlont And
            0r oouraa40-lnoloaun0r rt of the nor& br
            another  doer not jaotlfytra daian6aat~o    In-
            aloaur& 0r tho 28nutnlng ,part,*
                Fbs OUO Of 8OziOP T+ oitf Or hOtiQ, 253 8~.we 554,
      held a ourb whlo)r pro%rudad iate a rtrsot or allay uao gn
      obot,motlm. We quota tron the oourt~o oplnlon in thlo earn8
-.I   a0   r0iiw01
 i
-2                 'a . ~. VubXla hlghw 8 bOlOBgrrea8lao
            to mid8 ena ena to lnb to ‘I;
                                      t o publlo’ an& any
            pemwinant rtruatw or purprastw     whluh aeta*
            lmlly lnoroaohar upon a public ltraat and lm-
            pedaa travel 1s K ntisauooper CO and my be
            fibfwa, nstulthetan&g opaoa Is iart tor the
            passage of the publlo. This la the only
            oaf8 rule for, ii one paraon aan peraaxwnt-
            If us* 8 &huay for hl.rown prlvak purpooeo,
            IO m all, end it it .waraleft to tha )urt
            to 4ateWns in aterg mea ~&owtar ouoh on
            lbotmotlon m&c&t lnamaoh tipeathe u%y
            rlthWt    ba%ng a auloanoo,%han would be no
            oar%alatr   In the 1~ and rhr% -8 at flro%
            8 mttor               aonr~uenca rarla ooou
                       0r a llaal.l
            booma a burden, aot only tol  d~oinlm? oun-
            era, but to oil the taxpayan  and the tntol-
            lng pub&l* a8 uoll.- Fhu8 ezpdloaof forbid8
            ally 0-r      muo*     8ut   avw     it It 4113
                                                          not        tlm
            rule la rell founded la prlnolplo ror it. lo
            wall sattl,o&,@the pub118 a ml   nt~tled,oat
            o nly to a in8 paaeaga along of p8rtlon 0r
            it not ln tha aotual two of coma other travel-
            er, * and if thle be true it aaooosaril~ So+
            lwo tha% there can be 00 *rlghtfal   pmn@a%
            MO   of the may rn* prlvato purpooaoe, *,p l
                   w
                       .a ..
                                                                                _,..
                                                                                   390
.   ‘


        xononblo       t.     Lr BmkalBht,     p40 9

                       *MO toerUm   or &ho muoaablmooo          or ur
               narosablurau    of 8     rmanmt    obotruotiol
               088 aver l rbo;  but   ri it lo 1. pardmat        ob-
               ltruotlan 1% aSoul& be rbatrd.        ?8blla x       to
               Oauzbot ba Aaotroye8 or lmpalria      by ~tha a Y i-
               i0.h a00i~0 0t th0 tiaitiihal      rlro my laak
               to 8am00    hi0 mm 0ad0,     ragarAl800     of fh0
               alotatao or #katloa ana lqoity,        l!ha a436%2t-
               naoo    etia p r o vo mea
                                      fo a tming
                                              lno r o h o h m a n%o
               on 0 ltraot  a00 orror 110Aoraaaa to aa aotlaa
               to    remove   obotraotlen, baoaurra ouoh ia-
                                  the
               protemnt  warn knowingly lod rill.fully aAa
               with no baoia bnt tha Aesin to extend the
               posaasmory right of the altlrren to .ptbllo
               maortn
                       W.     l   ..-


                  The baa8 of iloonv, Cla* 2l4 8. W. 69, holao
        that in view or Art1018 812, Panal &m   of 19U (aim Arti0lr
        78b, Vernon*8 Annotated Teu8 Penal OoAo) guohlbltlag  the
        obatruotlonor pub116 road8 tha Oommlaal~~ro~ Uourt would
        not be authoriced to laaoe any .portloaof the pub116 roadr
        or hlgtnrapafor 011 ana can well8 whloh would aaoeaoarll~
        be obetruotlono thoreei.

                  The oaaa of Xl Pa80 Uaotrio 0~       v, Laapor &2
        S. W. (2Aa)863, JtolQathat uhlha tha~Commlsalanan~ Oourc
        la vested bl law with a wide dlaotatldn &n the uttei  oi
        openlag and oloolng pub116 roabo it lunO%6ita an alaatrla
        soapany or uqoaa l laa tha rl&t %o lbotmmt    a phllo rub
        by tho lroatloa and lriatanuaoo of l paLa wltbln %ha right-
        0i-W     8r a p m1 0road*             We ~o o to.rr0a %h alo ur %*o
                                                                         o p inio n
        00   to
             ’Yl o ul      >,
                       7!ha ua5ioputaA ltldanoa   &LO& that
               %ha pole la gooa4loa nno mma Uota&aa tru
               tba *Age ei $ha’ tMtalaA or *toA *rQ 0r
                              o nlit&r   &do anA nom8 %wanty
               zgthitoh ‘“r ha oaterr   of l ljhar of the pod.@,
               but we8 wlthla the right at my ot aaoh OS
               the hiabwya. If we umlarotand the uentan-
               tlm or appallmt, it lo to th elr t@ @ tthat bc
               oauaa than     woo amplo room on both ll~ao
               of the pole. for the jtaaa4a     of raidalar, and
               the louaflon of.th6 pole did not la)Ori@?a      md%h
               or lapeArn t-10,       the anmar    of the. 1
               It0    lpiolrl       time0    r im4 lmlnot    w-1 Y   08%
               mo     ooatv             t0 MA8ghin0tth0~04bt0r tb
.   ’


        Eonorabla Z. L. kukn&ht,        Faga 10




                   a   ma   02 bigkay.




             lo thm       oalb that the @am8 la trU8 OS mu
             objaot plaad oloaa to the roe-y         rm8titut-
             lng a prsaant lrmw of dang5r.
                   'It lo said la Eoblaaon 1, Cltata(Tax. Or.
             Appp.) u 13. w. 509, In 0 prwaoutloa  ror al.
             ltruotlng a laaond olaao Ugkwa;I, thAt, bb
             though every partloular part or the road nw
             not hare baa tnnlbd     br the publlo, amh aad
             every part OS the mamawaa a mrt o? the Pub-
             lieethoroqhfars, and appellant had no right
             to ,lnirlnga upon it, though the tra~blbd part
             of tho road my not hat0 lain lntdlata4




                  Aloo aeo the followi~ oaaao 811maA obotruotlonor
                   Shipparo~ Oomproaa t Wuehouaa vr mid-
             009, 80 6. w. a032
                   Xribyt.    Eioka,   61 S. W. (2A) t?l
                   tour     v. State, ~9 Pat. Cr. 76
                   &&a      Fe Tuwnalta Oo. f* Bonall~     207
             6. ‘II. 969
xuaonblo IL,L. ?hlkK(Cht, -m                     ll




             “I m. Powor to Authorlte ObrtnrotloPi
     or Enoromhment. - Bubjaot to wnrtltit:oaU
     iimitatiot38 upon th0 imai0a or proptf
     right8 tbs l.yi~lstum may authorire                           obrtruo-
     tiOZt8 kt      8tF68t8        Or   OehOr   hi43h~8      Whbh     WOtia
     OthW’U180       br    nui8anoOr,       8nb say       toapomarflt
     wlthdrar w    hi&way irom tbe gmrml pUbll8
     use 8~83dorote it rot the tlrm b.1~ to a
     p~wi0    PI0     Or      8   8pCOh).   OhaFaOtUa         A8    l -0,
     Ult ObrtTUotlon  Or 8tXWOtUt8 WhfOh 18                        W+hOr-
     l8ed by 8 8tatUte eMUted within th8                       800~8 of




           The tern moattle guards                  ha8 born detinrd by the
OOUrt8 EUUIY th.98  with rrlRtiOU t0                 Taib’Oad CrOS8iDg8.  Bere
18 0118 8Uah &OrwtiOnt

          **Oattlo oWrd8    ’ a8 U8rd in 8t8tUtO8
     nqulbg     rallroa48 lo ereot eattlo guard8
     at oortaln ‘plaow along their lhr,      m8aa
     rruohQI l p p r i8ik
                        l8ldU
                           8r WV-t       ad=&8
     rm8geingupon                 therlahtor        we*
             We ammo        from rour lotter that    the oattle gavdr
oontemmplated
            dl.l         lrreotlrr~   ob8tnhot th8 paautge 0r 00~8,
hOT808 Md 8th8F lfro8tOOk. If this b8+FQ8 maoh oattlr
g~+rdr    reula prerrat tnrol qrbr 8uoh oattlo gU~ti8 bf hure-
baok     bdr80, lob wagon 8au other hor884miwn tmrfie,           Zt
rOti&    d,80   jWoVWItth8 OWZiU8r 8attl8 ti           4riViog 8aW
over    th4 oattls gnard8.        Wer8 oan be no Qubt but that
howe-druW!i      tra?fiO    ha8 the 8-    right to Uab the pU?&lO
l’Olld8  a 8  lUtQlWb~88     02 other BOtOr-briT.8 twfl0       WUld
           It  18 u&80 tror    that 8tiOhhor8O-bnm tmtf%O WOtid
k?:it%tlwI to oooum aw prtlon               or, the pub110 mad net
 OOqtlp$0a 8t th@ 8!US8 ti8IOby uIothCW UW           Or tha SO&r The
raot that horro-drawn tnrflb          ah&t baw a way to betour
ot 66 around the rattlr @mrtla r0u.M not prmvmt thr oattlo
Xonorable hi.           Bauknlght,Ply812


guard8 rLor be1    lbrtruotianrr b OtbiWWd8 tiatl'dfi8,
whether it be mo“0ordrl~on  OP &i88-brm,   wed have the
right to u80 all or w    portion oi tpo x8d 01 right 0r ry
not ocoapled at th8 8ame tl8e br 0-r    Yehioler or oth8r
twri8r
              ft   18   :therOiOr, OV O&bib&lth a    tl     MttlO   6Urd
18 a Goad obrtl'uoti~n.
             Artlole 67~1, Tornon          Annotated Totam Olvil 6tab
uter, r-48     ar rOiiOW8S
               Vhhr omu8 0r ima aor     whioh a thicd
         Ola88 or neighborhood mad mar br run, when
         the right of rr therefor h8 brprrarpulreU
         without .oost to the aounty, may lo o t gatr8
         aaro88 raid road when aooor8m7 raid gak8
         t0 bo not la88 thIUAtM feet   Wib. 8d ir.0 @l
         ObStNOtiOll8 at tbo top,”
              It lr our o&nion      that   ArtlaIr   6712    V. A, a, s.,
rupra,     does not author&e the lrootlon 0r oat410 guard8 by
either the aounty or priratr indlYldual8. Thil artiole only
authorizes the treotlon  of the kind of gates dssorlbed  in
the statute on the r&88 ot read8 deofgnatod in khhr.rktute
by amrtaln land owner8 a8 ret out in the rtatute. T&lo 8tat-
ute would be 8trlotly eonehrued.    See 25 Amerlonn furla-
pr~donor,  p. 569, ab8vo quote8.
             we call your       attontlvn $0 Seotlon b of Art1010 @Ok,
V. A. C, 8.,       upra,    whlah authori%@ the ~&md88ionrr8~




luthorltr to preot oattlr gWlFd8, heuoe thr Pa-%8    Of the
aot for the county OF @cbUtie8 OOdWJ+1&b the POPS-
t-ionbraokets 86t Out in the Wt.    P1S80  1st it b. Pnder-
stood boaever that we express no opinion hare a8 to the
00-t 1 tutloaalftp or Sootion b of the aot a8 it 68 not ma-
l88Eq iOT U4 hero to Pa88 a -*
(.
     ,



.




                            M8W8F $0 p3tZFrht
                                         QUO8fiWIit 18 OUFOpin-
                            0aml88ionur~    ¶kavlr Oowty (eer not
                                           oeot).or
         ham authorlt to eroot oattle glrarbrupon my of the pub110
         FCKkdS
              Or TXW
                   vi 8 00&y  FOgUdlO88 8r%W84ia     pSb&iO rOd8
         uo   ola88lflaar

                     In 8nowu to tour rourth uartloa it 18 our opln-
         ion that oattlo guards ara obatruotPOM to Ul Bob110 roads
         es Trwl8 County ryardle8r 0r how uld pub110 road8 are
         rla88lfle4.
                  &are M8WOFedYOUFriF8t and ttUiFthqU88tiOn8 ill
         thr mamar that wo havr it beooao8 aaneoee8aq to amwer
         your reoond, third and hfth qUa8tiOM.
                   Ke WI& to oXpF888 our lppreolatlonror the abl8
         brlef8 furnlahrd 08 by po 8~d the re8pprOtirO attornay8
         representingtha ltMJdQ8r8 l!Ae~8tQd 18 the above Mtt8r.
                                                      ro& trulr pur8




                               APPROVEDJUL 11, 1942


                               ATTORNEY GEbTERAL
                                               OF TEXAS